Citation Nr: 1829493	
Decision Date: 06/13/18    Archive Date: 06/27/18

DOCKET NO.  15-11 713	)	DATE
	)
	)


THE ISSUE

Whether the January 2015 Board of Veterans' Appeals (Board) decision finding that termination of the moving party's Department of Veterans Affairs (VA) non-service-connected improved pension benefits, effective July 1, 2009, was proper should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Blowers, Counsel


INTRODUCTION

The Veteran, who is the moving party, had active service from September 1973 to April 1974.

This matter is currently before the Board on the moving party's February 2015 motion for revision on the grounds of CUE of a January 15, 2015 Board decision that found proper the termination of the moving party's VA non-service-connected improved pension benefits, effective July 1, 2009.

By way of history, in December 2009 the VA Regional Office (RO) in St. Paul, Minnesota terminated the moving party's VA pension benefits after receiving financial information from the Social Security Administration (SSA).  The moving party appealed the termination, which was upheld by the Board in a subsequently issued January 2015 decision.  

In February 2015, the moving party submitted correspondence that both requested reconsideration of the Board's January 15, 2015 decision and requested revision of that Board decision on the basis of CUE.  A motion for reconsideration will not be considered a motion for revision on the basis of CUE.  See 38 C.F.R. § 20.1404(e) (2017).  Accordingly, the correspondence received on February 26, 2015 will be addressed as a motion for CUE of the January 15, 2015 Board decision, and is not accepted as a motion for reconsideration; however, nothing in the instant decision bars the moving party from re-filing a motion for reconsideration.


FINDINGS OF FACT

1. In January 2015, the Board issued a decision finding proper the termination of the moving party's VA non-service-connected improved pension benefits by the RO, effective July 1, 2009.

 2. The February 2015 motion asserting CUE in the January 2015 Board decision did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a Board decision based on CUE have not been met, the motion must be dismissed without prejudice to refiling.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1400-1411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  The Court has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Further, as discussed below, as the moving party has not pled CUE in the January 2015 Board decision with sufficient specificity, the claim must be dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Whether Clear and Unmistakable Error was Present in the 
January 15, 2015 Board Decision  

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C. §§ 5109A, 7111 (2012); 
38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

A motion for revision of a decision based on CUE must be in writing, and must be signed by the moving party or that party's representative.  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates. If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a).

The motion to review a prior final Board decision on the basis of CUE must also set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2017).  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

Reviewing the factual background, the Board issued a decision in January 2015 finding proper the termination of the moving party's VA non-service-connected improved pension benefits by the RO, effective July 1, 2009.  In February 2015, the moving party submitted correspondence intended to act as a motion for revision on the basis of CUE.  The correspondence did not set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error as required under 38 C.F.R. 
§ 20.1404(b).  No additional argument related to the alleged Board CUE was subsequently submitted by the moving party.  While the moving party's representative did submit a brief in May 2018, as to the CUE issue on appeal, the representative simply "referred" the Board to the Veteran's "arguments" in the February 2015 filing.  No new argument was presented by the representative. 

In short, the moving party's motion for a finding of CUE in the Board's January 2015 decision did not meet the requirements set forth in 38 C.F.R. § 20.1404.  As such, the motion must be dismissed without prejudice to refiling.  38 C.F.R. 
§ 20.1404(b)


ORDER

The issue of whether the January 2015 Board decision finding that termination of the moving party's VA non-service-connected improved pension benefits, effective July 1, 2009, was proper is dismissed with no prejudice to refiling.




                       ____________________________________________
	J. PARKER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



